DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “loop structure, such as helix loop, of the annuloplasty implant” of claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16 reads “Method a method”  
Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 15, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rowe et al (US 2006/0129051 A1).

	Regarding claim 1, Rowe discloses an annuloplasty device for treating a defective mitral valve having an annulus, comprising:
a removable and flexible elongate displacement unit for temporary insertion into a coronary sinus adjacent the valve (Figure 2; paragraph 0029),
 wherein the displacement unit has a delivery state for delivery into the coronary sinus (Figure 7; paragraph 0040, lines 1-7; paragraph 0042, lines 1-4 “the distal anchor may be transformed from its compressed state into its expanded state”), 
and an activated state to which the displacement unit is temporarily and reversibly transferable from said delivery state (Figures 8 and 9; paragraph 0042, lines 1-4), 
the displacement unit comprises a proximal reversibly expandable portion (Figure 2, item 16 “proximal anchor”; Figure 6; paragraph 0043, lines 20-24), 
a distal anchoring portion (Figure 2, item 18 “distal anchor”) being movable in relation to the proximal expandable portion in a longitudinal direction of the displacement unit to said activated state in which the shape of the annulus is modified to a modified shape (paragraph 0044), 
wherein the proximal expandable portion (Figure 2, item 16) is reversibly foldable to an expanded state for positioning against a tissue wall at the entrance of the coronary sinus (Figures 8 and 9; Figure 6, paragraph 0037, lines 1-5, paragraph 0043, lines 9-24), 
and wherein the distal anchoring portion comprises an inflatable unit (Figure 2, item 18; paragraph 0031; paragraph 0035, lines 1-4).  
Figure 2, item 16) comprises expandable bows (Figure 6, item 32) extending in the longitudinal direction (Figure 6; paragraph 0037, lines 6-10).  
	Regarding claim 3, Rowe discloses wherein the expandable bows (Figure 6, item 32) are connected to a sheath (Figure 6, item 34; paragraph 0037, lines 13-14; paragraph 0043, lines 20-24 states that the basket can be used as the proximal anchor, therefore the distal tube would be the proximal tube) and are configured to be expanded in a radial direction (Figure 6), perpendicular to the longitudinal direction, by pushing a proximal portion of the sheath towards the distal anchoring portion (paragraph 0037, lines 14-22).  	
Preliminary AmendmentINV0005/USPage 4 of 8	Regarding claim 5, Rowe discloses wherein the bows are placed equidistantly around a circumference of the sheath (paragraph 0037, lines 6-10).  	
	Regarding claim 12, Rowe discloses wherein the elongate displacement unit comprises at least one radiopaque marker arranged inside the inflatable unit (Figure 2, the radiopaque markers 27 are seen inside the inflatable unit (i.e. distal anchor) 18).  
	Regarding claim 13, Rowe discloses comprising an inflation lumen (Figure 4b, item 21) connected to inflatable unit and configured to deliver an inflation medium to the inflatable unit (paragraph 0031).  
	Regarding claim 14, Rowe discloses wherein a distance between the proximal expandable portion and the distal anchoring portion in the longitudinal direction decreases to a reduced distance when the displacement unit is transferred from the delivery state to the activated state (paragraph 0043 and 0044).  

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rowe et al (US 2006/0129051 A1) in view of Adams et al (US 2003/0083538 A1).

	Regarding claim 4, Rowe discloses the invention substantially as claimed.
	However, Rowe does not disclose wherein the bows comprise elongated ribs formed in the sheath by elongated cuts in the sheath, extending in the longitudinal direction.  
	Adams teaches wherein the bows comprise elongated ribs formed in the sheath by elongated cuts in the sheath, extending in the longitudinal direction (see Adams, Figures 10 and 11; paragraph 0070).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Rowe by providing wherein the bows comprise elongated ribs formed in the sheath by elongated cuts in the sheath, extending in the longitudinal direction as taught by Adams because the use of the techniques of providing elongated cuts in the sheath to form bows comprising elongating ribs  taught by Adams in the invention of Rowe would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of forming expandable regions; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 	

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe et al (US 2006/0129051 A1) in view of Lashinski et al (US 2004/0133220 A1).

	Regarding claim 6, Rowe discloses the invention substantially as claimed.
	However, Rowe does not disclose wherein, when the proximal expandable portion is folded to the expanded state, the bows extend with a curvature forming an apex positioned at a maximum expanded diameter (D) of the proximal expandable portion, whereby each of the bows extend with two expanded sections towards the apex, wherein the two expanded sections comprises a proximal expanded section and a distal expanded section, the distal expanded section is configured to be arranged against said tissue wall at the entrance of the coronary sinus, wherein at least a portion of the distal expanded section extends in a first direction forming a first angle with the radial direction, and at least a portion of the proximal expanded section extends in a second direction forming a second angle with the radial direction, wherein the first angle is less than the second angle.  
	Lashinski teaches wherein, when the proximal expandable portion (see Lashinski, Figure 23, item 104 “proximal end”; paragraph 0197, lines 1-6) is folded to the expanded state (Figure 23), the bows (Figure 23, item 142) extend with a curvature forming an apex positioned at a maximum expanded diameter (D) of the proximal expandable portion (see Lashinski, Figure 23, apex annotated below), whereby each of the bows extend with two expanded sections towards the apex (see Lashinski, Figure 23, proximal and distal expanded sections annotated below), wherein the two expanded sections comprises a proximal expanded section and a distal expanded section (Figure 23, annotated below), the distal expanded section is configured to be arranged against said tissue wall at the entrance of the coronary sinus (the distal expanded section of proximal expandable portion 104 is capable of being arranged against said tissue wall at the entrance of the coronary sinus), wherein at least a portion of the distal expanded section extends in a first direction forming a first angle with the radial direction (Figure 23, first angle annotated below), and at least a portion of the proximal expanded section extends in a second direction forming a second angle with the radial direction (Figure 23, second angle annotated below), wherein the first angle is less than the second angle (Figure 23, the annotate first angle is less than the annotate second angle).  

    PNG
    media_image1.png
    620
    599
    media_image1.png
    Greyscale

	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Rowe by providing wherein, when the proximal expandable portion is folded to the expanded state, the bows extend with a curvature forming an apex positioned at a maximum expanded diameter (D) of the proximal expandable portion, whereby each of the bows extend with two expanded sections towards the apex, wherein the two expanded sections comprises a proximal expanded section and a distal expanded section, the distal expanded section is configured to be arranged against said tissue wall at the entrance of the coronary sinus, wherein at least a portion of the distal expanded 
	Regarding claim 7, as set forth supra, the combination discloses wherein the first direction is substantially parallel with the radial direction (see Lashinski, as can be seen in Figure 23 above the first direction is substantially parallel with the radial direction).  

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe et al (US 2006/0129051 A1) in view of Nguyen et al (US 2008/0065205 A1) as evidenced by Reference U.

	Regarding claim 8, Rowe discloses wherein, when the proximal expandable portion is folded to the expanded state (see Rowe, Figure 6 shows expanded state), the bows extend with a curvature forming an apex positioned at a maximum expanded diameter of the proximal expandable portion (see Rowe, Figure 6), wherein the maximum expanded diameter of the proximal expandable portion is greater than diameter of the coronary sinus (see Rowe, paragraph 0007, lines 10-16).
	However, Rowe does not specifically disclose wherein the anchor is at least three times the diameter of the coronary sinus.  
	Nguyen teaches wherein the expandable region is at least three times the diameter of the coronary sinus (Reference U, page 603, column 1, lines 4-8 discloses the average diameter of the coronary sinus is 7.05 ± 1.9 mm; paragraph 0086, lines 6-17, Nguyen discloses an anchor for use in the coronary sinus that has an expanded diameter between 1 and 30 mm, which 30 mm is at least three time the diameter of the coronary sinus).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Rowe by providing wherein the expandable region is three times the diameter of the coronary sinus as taught by Nguyen because this keeps the device securely positioned in the coronary sinus when cinching of the valve is performed.
	Regarding claim 9, as set forth supra, the combination discloses wherein a ratio of the maximum expanded diameter of the proximal expandable portion to the diameter of the coronary sinus is in the range 3 – 5 (30 mm is disclosed by Nguyen in claim 8 above, 30/7.05 = 4.25 which provides a ratio of the maximum expanded diameter/diameter of the coronary sinus that is in the range of 3-5).  

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe et al (US 2006/0129051 A1) in view of Cohn (US 2003/0130730 A1).

	Regarding claim 10, Rowe discloses the invention substantially as claimed.
	Rowe does not disclose wherein the elongate displacement unit comprises a lumen extending in the longitudinal direction and having a distal opening arranged distally of the inflatable unit, and at least one proximal opening arranged between the inflatable unit and the proximal expandable portion.  
	Cohn teaches wherein the elongate displacement unit (see Cohn, Figure 8) comprises a lumen (see Cohn, Figure 8, item 136 “central lumen”) extending in the longitudinal direction and having a distal opening arranged distally of the inflatable unit (Figure 8), and at least one proximal opening arranged between the inflatable unit and the proximal expandable portion (see Cohn, Figures 21 and 22, item SG “surface grooves”; paragraph 0122, lines 7-11).  	
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Rowe by providing wherein the elongate displacement unit comprises a lumen extending in the longitudinal direction and having a distal opening arranged distally of the inflatable unit, and at 
	Regarding claim 11, as set forth supra, the combination discloses comprising a guide wire arranged to extend inside the lumen and to exit the lumen at the distal opening (see Rowe, Figure 4B, item 19 “guidewire lumen”; paragraph 0040, lines 1-4).  

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Keranen et al (US 2016/0095705 A1).

	Regarding claim 15, Keranen discloses medical system for treating a defective mitral valve having an annulus, said system comprising in combination: 
an annuloplasty device for treating a defective mitral valve having an annulus, comprising 
a removable and flexible elongate displacement unit for temporary insertion into a coronary sinus adjacent the valve (Figure 17B, item 301; paragraph 0073, lines 1-5), 
wherein the displacement unit has a delivery state for delivery into the coronary sinus (Figure 17A; paragraph 0073, lines 5-7), 
and an activated state to which the displacement unit is temporarily and reversibly transferable from said delivery state (paragraph 0073, lines 7-9), 
the displacement unit comprises a proximal reversibly expandable portion (Figure 17A-B, and 18A-B, item 302; paragraph 0073, lines 9-10), Preliminary Amendment INV0005/US Page 6 of 8 
a distal anchoring portion (Figure 17A-B, and 18A-B, item 303) being movable in relation to the proximal expandable portion in a longitudinal direction of the displacement unit paragraph 0073, lines 10-15), 
wherein the proximal expandable portion  is reversibly foldable to an expanded state for positioning against a tissue wall at the entrance of the coronary sinus (paragraph 0076, lines 1-4) 
an annuloplasty implant (Figure 2D, item 102 “annuloplasty device”) for permanent fixation at the mitral valve annulus by annuloplasty of the valve when said modified shape is obtained (paragraph 0057, lines 1-3, and lines 30-35), 
wherein said annuloplasty implant comprises a loop structure (Figure 2E), 
such as a helix-shaped loop structure (Figure 2E), 
configured to be positioned on either side of said valve to retain said modified shape of the annulus, wherein at least a portion of the loop structure conforms to a curvature of said annulus (paragraph 0057, lines 35-42).  
	The embodiments of Figure 17A-B, and 18A-B of Keranen does not specifically disclose wherein the distal anchoring portion comprises an inflatable unit.
	Paragraph 0005 of Keranen teaches wherein the distal anchoring portion comprises an inflatable unit (paragraph 0005).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the first embodiment of Keranen by providing wherein the distal anchoring portion comprises an inflatable unit as taught by the second embodiment of Keranen because both designs anchor the device against the tissue of the coronary sinus, it would have been at least obvious to try to combine the two embodiments in to a predictable variation in order to maximize the contributions of their respective geometries.  It has further been held that "[c]ombining two embodiments disclosed 
	Regarding claim 16, Keranen discloses a method for treating a defective mitral valve having an annulus, said method comprising: 
inserting a flexible and removable elongate displacement unit in a delivery state into a coronary sinus adjacent said valve (Figure 20, step 401; paragraph 0089, lines 1-5), 
positioning a proximal expandable portion against a tissue wall at the entrance of said coronary sinus (Figure 20, step 402; paragraph 0089, lines 5-6) 
anchoring a distal anchoring portion comprising an inflatable unit inside the coronary sinus (Figure 20, step 403; paragraph 0089, lines 6-7), 
activating the displacement unit in an activated state whereby the distal anchoring portion is moved in a longitudinal direction of the displacement unit to reduce a distance between the distal anchoring portion and the proximal expandable portion such that the shape of the annulus is modified to a modified shape (Figure 20, step 404; paragraph 0089, lines 7-13), 
fixating an annuloplasty implant at the mitral valve annulus when said modified shape is obtained (Figure 20, item 405; paragraph 0090, lines 1-2), 
whereby said annuloplasty implant comprises a loop structure, such as a helix-shaped loop structure (Figure 2E), 
positioned on either side of the valve to retain the modified shape of the annulus,  wherein at least a portion of the loop structure is conformed to a curvature of said annulus (paragraph 0090, lines 2-4), Preliminary Amendment INVO005/US Page 7 of 8 
removing the elongate displacement unit after temporary activation in the activated state (Figure 20, item 406, paragraph 0090, lines 4-6).  
The embodiments of Figure 17A-B, and 18A-B of Keranen does not specifically disclose a distal anchoring portion comprising an inflatable unit and expanding of the inflatable unit.
	Paragraph 0005 of Keranen teaches wherein the distal anchoring portion comprises an inflatable unit (paragraph 0005).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the first embodiment of Keranen by providing wherein the distal anchoring portion comprises an inflatable unit as taught by the second embodiment of Keranen because both designs anchor the device against the tissue of the coronary sinus, it would have been at least obvious to try to combine the two embodiments in to a predictable variation in order to maximize the contributions of their respective geometries.  It has further been held that "[c]ombining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness."  Boston Scientific Scimed, Inc. v. Cordis Corp., (Fed. Cir. Jan. 15, 2009).  
	Regarding claim 17, Keranen discloses wherein positioning of the proximal expandable portion comprises expanding bows (Figure 15, item 302) extending in the longitudinal direction for apposition against the tissue wall (paragraph 0077), whereby the method further comprises exerting of a force against the tissue wall in the longitudinal direction towards the distal anchoring portion (paragraph 0079 “pulling the distal anchoring portion 303 towards the proximal expandable 
portion 302”).  	

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Keranen et al (US 2016/0095705 A1) in view of Rowe et al (US 2006/0129051 A1).

	Regarding claim 18, Keranen discloses the invention substantially as claimed.

	Rowe teaches wherein anchoring the distal anchoring portion comprises inflating the inflatable unit in the great cardiac vein and/or, in the anterior interventricular branch or vein, and/or in the posterior vein and/or in the posterior ventricular vein of the heart (see Rowe, paragraph 0041; paragraph 0042, lines 1-7, distal anchor is inflatable).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Keranen by providing wherein anchoring the distal anchoring portion comprises inflating the inflatable unit in the great cardiac vein and/or, in the anterior interventricular branch or vein, and/or in the posterior vein and/or in the posterior ventricular vein of the heart as taught by Rowe because the naturally curved shape and higher concentration of fatty tissue of the great cardiac vein allows for high resistance to movement and provides a natural anchoring location for the distal anchor (see Rowe, paragraph 0041).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Keranen et al (US 2016/0095705 A1) in view of Cohn (US 2003/0130730 A1).

	Regarding claim 19, Keranen discloses the invention substantially as claimed.
	However, Keranen does not disclose comprising guiding the elongate displacement unit along a guide wire arranged to extend inside a lumen of the elongate displacement unit and to exit the lumen at an opening distally of the inflatable unit, wherein the lumen has a proximal opening arranged between the inflatable unit and the proximal expandable portion.
see Cohn, Figure 8) along a guide wire arranged to extend inside a lumen (Figure 8, item 136 “central lumen”) of the elongate displacement unit and to exit the lumen at an opening distally of the inflatable unit (paragraphs 0083-0086), wherein the lumen has a proximal opening arranged between the inflatable unit and the proximal expandable portion (see Cohn, Figure 8, item 139 (i.e. proximal expandable portion); Figures 21 and 22, item SG “surface grooves”; paragraph 0122, lines 7-11).  	
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Rowe by guiding the elongate displacement unit along a guide wire arranged to extend inside a lumen of the elongate displacement unit and to exit the lumen at an opening distally of the inflatable unit, wherein the lumen has a proximal opening arranged between the inflatable unit and the proximal expandable portion as taught by Cohn because this will aid in preventing the possibility of occlusion of the coronary sinus by facilitating blood flow past the perimeter of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864.  The examiner can normally be reached on Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774